Plaintiff has filed a "Motion to Receive Additional Evidence or New Hearing".  Defendant, through counsel, has orally informed the Industrial Commission that they do not object to plaintiff's motion and has further stated that defendant believes the Opinion and Award by Deputy Commissioner Hoag is interlocutory.  Upon review of plaintiff's motion and the record herein, the Full Commission is of the opinion that plaintiff's motion should be allowed.
It is therefore ORDERED that the record in this case is reopened for additional evidence and that this case is REMANEDED to Deputy Commissioner Hoag for a supplemental evidentiary hearing on plaintiff's psychological condition, the effect of his condition on his ability to work and for the taking of additional evidence on whether plaintiff unjustifiably refused suitable employment on May 12, 1996 (after the initial hearing) and any other issues raised by the parties which in the discretion of the Deputy Commissioner should be considered.
This the 14th day of July, 1998.
                                  S/ _____________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
S/ ___________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ ___________________ CHRISTOPHER SCOTT COMMISSIONER